DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 01/28/2021. The examiner acknowledges the amendments to claims 1 and 17. Claim 12 is cancelled. Claims 18-29 are new. Claims 1-11 and 13-29 are subject to examination hereinbelow.  

Response to Arguments
Applicant’s arguments, see pg 11-12, filed 01/28/2020, with respect to the USC 112(a) rejections of claims 1-11 and 13-17, USC 112(b) rejections of claims 1-11, and USC 101 rejection of claim 17 have been fully considered and are persuasive.  The USC 112(a) rejections of claims 1-17, USC 112(b) rejections of claims 1-11, and USC 101 rejection of claim 17 have been withdrawn. 
Applicant's arguments with respect to the USC 103 rejections of claims 1-11 and 13-17 have been fully considered but they are not persuasive. Regarding Applicant’s arguments on pg 13-14 that Carcieri and Buschman do not teach locating a peak potential in an ECAP, the examiner was not relying on Carcieri or Buschman for teaching the claimed “locating at least one peak potential in the profile of the recorded action potential…” Instead, this limitation is mapped to Wu.

With regard to the second argument on pg 14, Applicant asserts that evaluation of an averaged action potential of a CMAP or SNAP is entirely different from evaluating the peaks in a neuronal action potential. However, the claims just recite “peak potential,” which is generic to both average peak potentials and non-average peak potentials.
With regard to Wu and the determination of whether a CAP is anomalous, Applicant argues that “[t]he main point of observation, in Wu, is the peak amplitude and not the peak morphology.”  Claim 1 doesn’t recite “peak morphology,” it recites “the location of the at least one peak potential,” so the Examiner does not understand why Applicant is misconstruing their own claim limitations.
Regarding Applicant’s assertions that the references are “not compatible” with each other, the waveforms shown in Fig 8 of Carcieri, Fig. 7 of Wu, and Fig. 8A of Buschman appear to have similar morphologies. So just broadly asserting the ways these waveforms are processed in their respective references is incompatible with the processing methods in other references just because they have different labels is not convincing.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 11, 13-22, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140243926 A1 to Carcieri (cited in previous Office Action) in view of US 20070185409 A1 to Wu, et al. (cited in previous Office Action, hereinafter Wu) and  US 20110270343 A1 to Buschman, et al. (cited in previous Office Action, hereinafter Buschman).
Regarding claim 1, Carcieri teaches a method of assessing a neural state of a subject [abstract], the method comprising:
obtaining a recording of a compound action potential arising in neural tissue of the subject from one or more implanted sense electrodes (electrodes 26 on leads 12) of an implantable neurostimulator [0031, 0049, 0056] (Fig 3);
providing to a processor of a control device the recording of the compound action potential [abstract];

outputting, via the processor, the indication regarding the neural state of the subject [0067]; and
configuring the implantable neurostimulator using the indication regarding the neural state of the subject [0067] (Fig 9).
However, Carcieri does not teach the processor locating at least one peak potential in the profile of the recorded compound action potential; and
the processor determining from the location of the at least one peak potential whether the profile of the recorded compound action potential is anomalous; and
based on determined anomalies in the recorded compound action potential, the processor generating an indication regarding the neural state of the subject reflecting a neural disease which gives rise to atypical neural response profiles.
Wu teaches a processor (114) locating at least one peak potential in the profile of the recorded compound action potential ([0103], determining a peak amplitude in a current measurement relative to a previously detected response); and
the processor determining from the location of the at least one peak potential whether the profile of the recorded compound action potential is anomalous ([0103-0104], determines if a response is “valid” or “not “valid”” from the relative differences between the peak amplitudes of a current and previous response);
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Carcieri to have the processor locating at least one peak potential in the profile of the recorded compound action potential; and

Buschman teaches based on determined anomalies in the recorded compound action potential, the processor generating an indication regarding the neural state of the subject reflecting a neural disease which gives rise to atypical neural response profiles ([abstract, 0061, 0065-0067], the device of Buschman can compare recorded compound action potentials to a baseline stored in an index (108), and generate an indication to deliver a therapy if an atypical neural response indicative of a disease is detected (110)) (Fig 3).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Carcieri to comprise based on determined anomalies in the recorded compound action potential, the processor generating an indication regarding the neural state of the subject reflecting a neural disease which gives rise to atypical neural response profiles based on the teachings of Buschman, because doing so would enable the device to determine if a selected organ is either healthy or unhealthy, as recognized by Buschman [0065].

Regarding claim 2, Carcieri in view of Wu and Buschman all the limitations of claim 1, however Carcieri does not teach the detection of anomalies in the recorded response comprises determining whether more than three peaks exist in the recorded compound action potential.
Wu teaches the detection of anomalies in the recorded response comprises determining whether more than three peaks exist in the recorded compound action potential ([0105], device 
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Carcieri to incorporate the determining whether more than three peaks exist in the recorded compound action potential as described in Wu, because doing so would enable the device to compare number of action potentials detected to a threshold and automatically decide if it should keep stimulating and recording compound action potentials responsive thereto, as recognized by Wu [0106].

Regarding claim 3, Carcieri in view of Wu and Buschman teach all the limitations of claim 1, however Carcieri does not teach the detection of anomalies in the recorded response comprises determining whether a peak in the recorded compound action potential is unexpectedly broad.
Buschman teaches a detection of anomalies in the recorded response comprises determining whether a peak in the recorded compound action potential is unexpectedly broad ([0084, 0113], “unexpectedly broad” interpreted as a larger than expected width of an action potential (such as the latency or dispersion of the indirect component from the circle to the square, shown in Fig 6)).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Carcieri to have the detection of anomalies in the recorded response comprises determining whether a peak in the recorded compound action potential is unexpectedly broad as taught by Buschman, because doing so would enable a determination of whether an unhealthy condition exists based on latency, as recognized by Buschman [0113].

Regarding claim 4, Carcieri in view of Wu and Buschman teach all the limitations of claim 1, however Carcieri does no teach the detection of anomalies in the recorded response comprises determining whether a peak in the recorded compound action potential has an atypically swift rate of rise.
Buschman teaches a detection of anomalies in the recorded response comprises determining whether a peak in the recorded compound action potential has an atypically swift rate of rise ([0119-0120], rise of latency may be analyzed in a similar fashion to rise of time constant of R-R interval) (Fig 8F).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Carcieri to have the detection of anomalies in the recorded response comprises determining whether a peak in the recorded compound action potential has an atypically swift rate of rise as taught by Buschman, because doing so would enable detection of a condition as recognized by Buschman [0119].

Regarding claim 5, Carcieri in view of Wu and Buschman teach all the limitations of claim 1, and Carcieri further teaches the detection of anomalies in the recorded response comprises determining whether anomalous frequency components exist in the recorded compound action potential when assessed in the frequency domain ([0065-0066], anomalies peak delay can be analyzed to determine if there are anomalies in the recorded response).

Regarding claim 6, Carcieri in view of Wu and Buschman teach all the limitations of claim 1, and Carcieri further teaches the detection of anomalies in the recorded response 

Regarding claim 11, Carcieri in view of Wu and Buschman teach all the limitations of claim 1, and Carcieri further teaches a method of treating a neural disease [abstract], the method comprising:
ordering or requesting the result of the method of claim 1 [0067]; and
administering or modifying a therapy in a manner responsive to the ordered result [0067] (Fig 9).

Regarding claim 13, Carcieri teaches a non-transitory computer readable medium (70) for assessing a neural state of a subject [0050], comprising instructions which, when executed by one or more processors, causes performance of the following:
obtaining a recording of a compound action potential arising in neural tissue of the subject from a plurality of implanted sense electrodes (electrodes 26 on leads 12) of an implantable neurostimulator [0031, 0049, 0056] (Fig 3);
outputting an indication regarding the neural state of the subject [0067]; and
configuring the implantable neurostimulator using the indication regarding the neural state of the subject [0067] (Fig 9).
However, Carcieri does not teach processing the recording to determine whether a profile of the recorded compound action potential is anomalous by:

determining from the location of the at least one peak potential whether the profile of the recorded compound action potential is anomalous;
based on determined anomalies in the recorded compound action potential, the processor generating an indication regarding the neural state of the subject reflecting a neural disease which gives rise to atypical neural response profiles;
Wu teaches processing a recording to determine whether a profile of the recorded compound action potential is anomalous [0103] by:
locating at least one peak potential in the profile of the recorded compound action potential ([0103], determining a peak amplitude in a current measurement relative to a previously detected response); and
determining from the location of the at least one peak potential whether the profile of the recorded compound action potential is anomalous ([0103-0104], determines if a response is “valid” or “not “valid”” from the relative differences between the peak amplitudes of a current and previous response).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Carcieri to process the recording to determine whether a profile of the recorded compound action potential is anomalous by:
locating at least one peak potential in the profile of the recorded compound action potential; and

Buschman teaches based on determined anomalies in the recorded compound action potential ([0061, 0065-0067], the device of Buschman can compare recorded compound action potentials to a baseline stored in an index (108) to determine if an anomalous neural response indicative of a disease is detected), the processor (microprocessor) generating an indication regarding the neural state of the subject reflecting a neural disease which gives rise to atypical neural response profiles ([abstract, 0049, 0061, 0065-0067], the device of Buschman can compare recorded compound action potentials to a baseline stored in an index (108), and generate an indication to deliver a therapy if an atypical neural response indicative of a disease is detected (110)) (Fig 3).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Carcieri and Wu to have based on determined anomalies in the recorded compound action potential, the processor generating an indication regarding the neural state of the subject reflecting a neural disease which gives rise to atypical neural response profiles based on the teachings of Buschman, because doing so would enable the device to determine if a selected organ is either healthy or unhealthy, as recognized by Buschman [0065].

Regarding claim 14, Carcieri in view of Wu and Buschman teach all the limitations of claim 13, and Carcieri further teaches stimulating the neural tissue further comprises generating a current pulse in accordance with a set of patient settings (stimulation parameters) using a pulse generator [0031].

Regarding claim 15, Carcieri in view of Wu and Buschman teach all the limitations of claim 1, and Carcieri further teaches:
selecting, using an electrode selection module of the implantable neurostimulator ([0048], comprising stimulation output circuitry (50)) (Fig 4), at least one stimulation electrode in a plurality of implanted stimulation electrodes and at least one implanted return electrode ([0042-0043], see bipolar delivery and biphasic pulses);
stimulating the neural tissue of the subject using the selected implanted stimulation electrodes [0042]; and
maintaining a zero net charge transfer in the neural tissue by using the at least one return electrode for stimulus current recovery ([0042-0043], at least one return electrode is used in a biphasic arrangement, zero net transfer in neural tissue is maintained during multiphasic delivery by alternating between cathodic and anodic stimulation pulses).

Regarding claim 16, Carcieri in view of Wu and Buschman teach all the limitations of claim 1, and Carcieri further teaches obtaining a recording of a compound action potential arising in neural tissue of the subject from a plurality of implanted sense electrodes of an implantable neurostimulator further utilizes a measurement circuitry of the implantable neurostimulator [abstract].

Regarding claim 17, Carcieri anticipates a neural state measurement system, comprising:
an implantable neurostimulator [0033] (Fig 3), comprising:

a telemetry module (78) [0053] (Fig 4);
a module controller (52) [0047] (Fig 4); and
a memory (70), where the memory comprises a control program capable of directing a processor (64) [0050] (Fig 4) to:
obtain a recording of a compound action potential arising in neural tissue of a subject using the at least one implanted sense electrode [0031, 0049, 0056]; and
provide the recording of the compound action potential to a control device (CP 18) [0035] (Fig 3); and
the control device (CP 18) [0035] (Fig 3), where the control device:
provides an indication regarding the neural state of the subject and configures the neural state measurement system using the indication regarding the neural state of the subject [0067] (Fig 9).
However, Carcieri does not teach the control device:
processes the recording of the compound action potential to determine whether a profile of the recorded compound action potential is anomalous, wherein to process the recording, the control device:
locates at least one peak potential in the profile of the recorded compound action potential; and determines from the location of the at least one peak potential whether the profile of the recorded compound action potential is anomalous;

Wu teaches a control device (114) [0103]:
processes the recording of the compound action potential to determine whether a profile of the recorded compound action potential is anomalous ([0103], determining a peak amplitude in a current measurement relative to a previously detected response), wherein to process the recording, the control device:
locates at least one peak potential in the profile of the recorded compound action potential ([0103], determining a peak amplitude in a current measurement relative to a previously detected response); and
determines from the location of the at least one peak potential whether the profile of the recorded compound action potential is anomalous ([0103-0104], determines if a response is “valid” or “not “valid”” from the relative differences between the peak amplitudes of a current and previous response);
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Carcieri to have the control device:
processes the recording of the compound action potential to determine whether a profile of the recorded compound action potential is anomalous, wherein to process the recording, the control device:
locates at least one peak potential in the profile of the recorded compound action potential; and

Buschman teaches based on determined anomalies in the recorded compound action potential ([0061, 0065-0067], the device of Buschman can compare recorded compound action potentials to a baseline stored in an index (108) to determine if an anomalous neural response indicative of a disease is detected), a control device (microprocessor) generates an indication regarding the neural state of the subject reflecting a neural disease which gives rise to atypical neural response profiles ([abstract, 0049, 0061, 0065-0067], the device of Buschman can compare recorded compound action potentials to a baseline stored in an index (108), and generate an indication to deliver a therapy if an atypical neural response indicative of a disease is detected (110)) (Fig 3).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Carcieri and Wu to have based on determined anomalies in the recorded compound action potential, the control device generates an indication regarding the neural state of the subject reflecting a neural disease which gives rise to atypical neural response profiles based on the teachings of Buschman, because doing so would enable the device to determine if a selected organ is either healthy or unhealthy, as recognized by Buschman [0065].

Regarding claim 18, Carcieri in view of Wu and Buschman all the limitations of claim 17, however Carcieri does not teach the control device is configured to determine anomalies in the recorded response by determining whether more than three peaks exist in the recorded compound action potential.

It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Carcieri to have the control device is configured to determine anomalies in the recorded response by determining whether more than three peaks exist in the recorded compound action potential as described in Wu, because doing so would enable the device to compare number of action potentials detected to a threshold and automatically decide if it should keep stimulating and recording compound action potentials responsive thereto, as recognized by Wu [0106].

Regarding claim 19, Carcieri in view of Wu and Buschman teach all the limitations of claim 17, however Carcieri does not teach the control device is configured to determine anomalies in the recorded response comprises determining whether a peak in the recorded compound action potential is unexpectedly broad.
Buschman teaches determination of anomalies in the recorded response comprises determining whether a peak in the recorded compound action potential is unexpectedly broad ([0084, 0113], “unexpectedly broad” interpreted as a larger than expected width of an action potential (such as the latency or dispersion of the indirect component from the circle to the square, shown in Fig 6)).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Carcieri to have the control device is configured to determine 

Regarding claim 20, Carcieri in view of Wu and Buschman teach all the limitations of claim 17, however Carcieri does no teach the control device is configured to determine anomalies in the recorded response by determining whether a peak in the recorded compound action potential has an atypically swift rate of rise.
Buschman teaches detection of anomalies in the recorded response by determining whether a peak in the recorded compound action potential has an atypically swift rate of rise ([0119-0120], rise of latency may be analyzed in a similar fashion to rise of time constant of R-R interval) (Fig 8F).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Carcieri to have the control device is configured to determine anomalies in the recorded response by determining whether a peak in the recorded compound action potential has an atypically swift rate of rise as taught by Buschman, because doing so would enable detection of a condition as recognized by Buschman [0119].

Regarding claim 21, Carcieri in view of Wu and Buschman teach all the limitations of claim 17, and Carcieri further teaches the control device is configured to determine anomalies in the recorded response comprises determining whether anomalous frequency components exist in the recorded compound action potential when assessed in the frequency domain ([0065-0066], 

Regarding claim 22, Carcieri in view of Wu and Buschman teach all the limitations of claim 17, and Carcieri further teaches the control device is configured to determine anomalies in the recorded response comprises determining a degree of deviation of the recorded compound action potential from a predefined expected response profile [0066] and, if the degree of deviation exceeds a predetermined threshold ([0066], the template is the predetermined threshold), indicating that the recorded response is anomalous [0067].

Regarding claim 27, Carcieri in view of Wu and Buschman teach all the limitations of claim 1, and Carcieri further teaches the system is further configured to:
selecting, using an electrode selection module of the implantable neurostimulator ([0048], comprising stimulation output circuitry (50)) (Fig 4), at least one stimulation electrode in a plurality of implanted stimulation electrodes and at least one implanted return electrode ([0042-0043], see bipolar delivery and biphasic pulses);
stimulating the neural tissue of the subject using the selected implanted stimulation electrodes [0042]; and
maintaining a zero net charge transfer in the neural tissue by using the at least one return electrode for stimulus current recovery ([0042-0043], at least one return electrode is used in a biphasic arrangement, zero net transfer in neural tissue is maintained during multiphasic delivery by alternating between cathodic and anodic stimulation pulses).



Regarding claim 29, Carcieri in view of Wu and Buschman teach all the limitations of claim 17, and Carcieri further teaches the control device is configured to obtain a recording of a compound action potential arising in neural tissue of the subject from a plurality of implanted sense electrodes of an implantable neurostimulator further utilizes a measurement circuitry of the implantable neurostimulator [abstract].

Claims 7 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Carcieri in view of Wu and Buschman as applied to claim 1 above, and further in view of US 20080077191 A1 to Morell (cited in previous Office Action).
Regarding claim 7, Carcieri in view of Wu and Buschman teach all the limitations of claim 1, however Carcieri in view of Wu and Buschman do not teach identifying a locus of neuropathic pain by applying stimuli to first and second neural sites and determining which stimulus gives rise to greatest anomalies in a recorded neural response profile.
Morell teaches a step equivalent to identifying a locus of neuropathic pain [0041] by applying stimuli to first and second neural sites and determining which stimulus gives rise to greatest anomalies in a recorded neural response profile [0010], because it would have the same result of identifying activated neural regions when a patient is experiencing pain.


Regarding claim 23, Carcieri in view of Wu and Buschman teach all the limitations of claim 1, however Carcieri in view of Wu and Buschman do not teach the control device is configured to determine anomalies in the recorded response by identifying a locus of neuropathic pain by applying stimuli to first and second neural sites and determining which stimulus gives rise to greatest anomalies in a recorded neural response profile.
Morell teaches a step equivalent to identifying a locus of neuropathic pain [0041] by applying stimuli to first and second neural sites and determining which stimulus gives rise to greatest anomalies in a recorded neural response profile [0010], because it would have the same result of identifying activated neural regions when a patient is experiencing pain.
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Carcieri in view of Wu and Buschman to have the control device is configured to determine anomalies in the recorded response by identifying a locus of neuropathic pain by applying stimuli to first and second neural sites and determining which stimulus gives rise to greatest anomalies in a recorded neural response profile as described in Morell, because doing so would enable the device to respond to neurological activity indicative of pain, as recognized by Morell [0041].

Claims 8-9 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Carcieri in view of Wu and Buschman as applied to claim 1 above, and further in view of US 8190251 B2 to Molnar, et al. (hereinafter Molnar, cited in previous Office Action).
Regarding claim 8, Carcieri in view of Wu and Buschman teach all the limitations of claim 1, however Carcieri in view of Wu and Buschman do not teach configuring the implantable neurostimulator is performed intra-operatively to effect electrode array implantation site optimization.
Molnar teaches configuring an implantable neurostimulator is performed intra-operatively to effect electrode array implantation site optimization [col 3, ln 14-39; col 6, ln 4-22] (Fig 1, 5).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Carcieri in view of Wu and Buschman to have configuring the implantable neurostimulator is performed intra-operatively to affect electrode array implantation site optimization as described in Molnar, because doing so would enable the device to use differently shaped and/or configured electrodes, as recognized by Molnar [col 7-8, ln 52-2].

Regarding claim 9, Carcieri in view of Wu and Buschman teach all the limitations of claim 1, however Carcieri in view of Wu and Buschman do not teach configuring the implantable neurostimulator is performed during an implant programming stage in order to optimise electrode selection.
Molnar teaches configuring the implantable neurostimulator is performed during an implant programming stage in order to optimise electrode selection [col 6, ln 4-22] (Fig 1, 5).


Regarding claim 24, Carcieri in view of Wu and Buschman teach all the limitations of claim 17, however Carcieri in view of Wu and Buschman do not teach the control device is configured to configure the implantable neurostimulator is performed intra-operatively to effect electrode array implantation site optimization.
Molnar teaches configuring an implantable neurostimulator is performed intra-operatively to effect electrode array implantation site optimization [col 3, ln 14-39; col 6, ln 4-22] (Fig 1, 5).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Carcieri in view of Wu and Buschman to have the control device is configured to configure the implantable neurostimulator is performed intra-operatively to affect electrode array implantation site optimization as described in Molnar, because doing so would enable the device to use differently shaped and/or configured electrodes, as recognized by Molnar [col 7-8, ln 52-2].

Regarding claim 25, Carcieri in view of Wu and Buschman teach all the limitations of claim 17, however Carcieri in view of Wu and Buschman do not teach the system is configured 
Molnar teaches configuring the implantable neurostimulator is performed during an implant programming stage in order to optimise electrode selection [col 6, ln 4-22] (Fig 1, 5).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Carcieri to have the system is configured to configure the implantable neurostimulator during an implant programming stage in order to optimise electrode selection as described in Molnar, because doing so would enable the device to use differently shaped and/or configured electrodes, as recognized by Molnar [col 7-8, ln 52-2].

Claims 10 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Carcieri in view of Wu and Buschman as applied to claim 17 above, and further in view of Kopelman, et al. (NPL, hereinafter Kopelman).
Regarding claim 10, Carcieri in view of Wu and Buschman teach all the limitations of claim 1, however Carcieri in view of Wu and Buschman do not teach configuring the implantable neurostimulator is performed intra-operatively during a sympathectomy procedure, in order to provide an intra-operative progressive indication of efficacy of sypathectomy.
Kopelman teaches configuring the implantable neurostimulator is performed intra-operatively during a sympathectomy procedure [pg 606, under “The electrode”], in order to provide an intra-operative progressive indication of efficacy of sypathectomy [pg 606, right col, para 3].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Carcieri in view of Wu and Buschman to have configuring the 

Regarding claim 26, Carcieri in view of Wu and Buschman teach all the limitations of claim 17, however Carcieri in view of Wu and Buschman do not teach the system is configured to configure the implantable neurostimulator intra-operatively during a sympathectomy procedure, in order to provide an intra-operative progressive indication of efficacy of sypathectomy.
Kopelman teaches configuring the implantable neurostimulator intra-operatively during a sympathectomy procedure [pg 606, under “The electrode”], in order to provide an intra-operative progressive indication of efficacy of sypathectomy [pg 606, right col, para 3].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Carcieri in view of Wu and Buschman to have the system is configured to configure the implantable neurostimulator intra-operatively during a sympathectomy procedure, in order to provide an intra-operative progressive indication of efficacy of sypathectomy as described in Kopelman, because doing so may help treat primary palmar hyperhidrosis, as recognized by Kopelman [pg 605, Abstract, Objective].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/R.P.D./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791